DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a first method for using a system, 
classified in A61M 5/1413.
II. Claims 5-11, drawn to a second method for using a system, 
classified in A61M 5/1456.

Inventions I and II are directed to related methods for using a medical system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not appear to be capable of use together and appear to have a materially different design, mode of operation, function or effect. 
For instance, Invention I is directed to a method of using a system that comprises a reservoir, an infusion medium container, a plunger partially disposed within an infusion medium container and having a plunger septum along with a transfer guard having a transfer element; piercing the plunger septum with the transfer element; and moving the infusion medium container so as to cause the infusion medium to be transferred from the infusion medium container to the reservoir through an opening in the plunger body.
Invention II is directed to a materially different invention in which a system comprises a reservoir, a piston disposed at least partially within the reservoir, a plunger shaft connected to the piston and a handle. Even if it is assumed that the “reservoir” of Invention II corresponds to the “reservoir” of Invention I, and the “plunger shaft” of Invention II is an inherent part of the “plunger body” of Invention I, these inventions would still be materially different in design, mode of operation, function and effect. Specifically, Invention I recites a plunger septum which is pierced with the transfer element of a transfer guard prior to moving an infusion medium container, which is not mentioned in Invention II. Further, Invention II recites a plunger shaft having a mating portion for mating with a linkage portion of a drive device and a handle. The method of Invention II recites mating the handle mating portion of the handle with the mating portion of the plunger shaft so as to connect the handle to the plunger shaft; establishing a transfer path for transferring an infusion medium from an infusion medium container to the reservoir; and pulling the handle to move the plunger shaft so as to move the piston to allow the infusion medium to fill into the reservoir from the infusion medium container. None of the above-described features of Invention II are mentioned in Invention I. Further, the dependent claims of Invention II further diverge from Ivention I by reciting such features as mating the linkage portion of the drive device with the mating portion of the plunger shaft after the handle has been disconnected from the plunger shaft; controlling a motor of the drive device to move the linkage portion of the drive device to move the plunger shaft so as to move the piston to force the infusion medium out of the reservoir; and various aspects of the handle such as a gripping arm.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Specifically, the original disclosure (i.e., figures and the specification) makes no mention of the following features:
“a system comprising an infusion medium container for holding an infusion medium, a plunger that is disposed at least partially within the infusion medium container, a reservoir, and a transfer guard, the plunger having a plunger body and a plunger septum, the plunger body allowing for forcing the infusion medium out of the infusion medium container, the plunger body configured to have an opening, the plunger septum capable of being pierced to allow the infusion medium to flow through the opening in the plunger body, the transfer guard having a transfer element” (claim 1);
a connection of the transfer guard to the reservoir (claim 2);
“the reservoir comprises a port” (claim 4); 
a “system comprising a reservoir, a piston disposed at least partially within the reservoir, a plunger shaft connected to the piston, and a handle, the plunger shaft having a mating portion for mating with a linkage portion of a drive device, the handle having a handle mating portion for mating with the mating portion of the plunger shaft” (claim 5);
“a transfer path for transferring an infusion medium from an infusion medium container to the reservoir” (claim 5);
“the drive device comprises a motor” (claim 8);
“the handle comprises a gripping arm” (claim 9).
Therefore, nothing appears in the original disclosure that would state, or even suggest, that the two inventions are obvious variants, since the original disclosure does does not provide clear support for the recited features of Inventions I or II (much less any evidence that the features are obvious variants).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search terms and/or different classification/subclassification areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/08/2022